280 S.W.3d 737 (2009)
Larry D. NEELEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69639.
Missouri Court of Appeals, Western District.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Application for Transfer Denied May 5, 2009.
Larry D. Neeley, Cameron, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J., and THOMAS H. NEWTON, C.J.

ORDER
PER CURIAM:
Larry Neeley appeals the circuit court's denial of his motion to reopen post-conviction proceedings. On appeal, Neeley argues that he was abandoned by post-conviction counsel because counsel raised, in an amended Rule 29.15 motion, only one of the nine issues Neeley raised in his pro se motion. The substance of Neeley's claim does not address any of the recognized situations implicating the narrow abandonment exception to the Rule 75.01 time limit on the circuit court's jurisdiction.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).